ACCEPTED
                                                                                                      03-15-00203-CR
                                                                                                              7896672
                                                                                           THIRD COURT OF APPEALS
                                                                                                      AUSTIN, TEXAS
                                                                                                11/19/2015 5:55:03 AM
                                                                                                    JEFFREY D. KYLE
                                                                                                               CLERK
                                      NO. 03-15-00203-CR

 STATE OF TEXAS                                  §     IN THE THIRD
                                                                            FILED IN
                                                 §                   3rd COURT OF APPEALS
 VS.                                             §     COURT OF APPEALS AUSTIN, TEXAS
                                                 §                   11/19/2015 5:55:03 AM
 RONNIE MONTGOMERY                               §     AUSTIN, TEXAS     JEFFREY D. KYLE
                                                                              Clerk

        SECOND MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Ronnie Montgomery., Appellant in the above styled and numbered cause,

and moves this Court to grant an extension of time to file appellant's brief, pursuant to Rule 38.6

of the Texas Rules of Appellate Procedure, and for good cause shows the following:

       1.      This case is on appeal from the 147th District Court of Travis County, Texas.

       2.      The case below was styled the STATE OF TEXAS vs. Ronnie Montgomery, and

numbered D1DC13202988.

       3.      Appellant was convicted of Evading Arrest with a Vehicle

       4.      Appellant was assessed a sentence of 5 years TDCJ, which was probated on April

8, 2015..

       5.      Notice of appeal was given timely and the Clerk and Reporters records have been

duly filed with the Court of Appeals..

       6.      The appellate brief was due on or about November 12, 2015

       8.      Appellant requests an extension of time of 21 days from todays date, i.e. that the

brief be due on or before December 10, 2015.

       9.      One prior extension to file the brief has been received in this cause.

       10.     Defendant is currently not incarcerated.

       11.     Appellant relies on the following facts as good cause for the requested extension:
        Appellant’s attorney had reason to believe that a portion of the record was missing and

has been in contact with the Court Reporter.

               In fact, the Court Reporter found additional transcripts which were filed with the

Court on or about November 15, 2015 with the Court.. Therefore, Appellant’s attorney needs

additional time to research the issues with regards to the additional records provided by the court.

               WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court

grant this Motion To Extend Time to File Appellant's Brief, and for such other and further relief

as the Court may deem appropriate.

                                               Respectfully submitted,


                                               Rickey Jones
                                               Attorney at Law
                                               1910 Pacific Ave, Ste 15100
                                               Dallas, Texas 75201




                                               By:
                                                     Rickey Jones
                                                     State Bar No. 00787791
                                                     Attorney for Appellant
                              CERTIFICATE OF SERVICE

       This is to certify that on November 19, 2015, a true and correct copy of the above and

foregoing document was served on the District Attorney's Office, Travis County, by facsimile

transmission.




                                          Rickey Jones